DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 10, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status 
Applicant’s response to the Non-Final Rejection of December 24, 2021, filed May 24, 2022 is acknowledged.  Claims 8-23 are pending, claim 8 is independent. 

Allowable Subject Matter
Claims 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed high-carbon hot-rolled steel sheet is Takeda et al. (JP 2015/117406 A machine translation; original referenced for Figures, originally of record in the IDS filed December 1, 2020), hereinafter Takeda.  Takeda teaches high carbon hot rolled steel sheet (claim 1) comprising by mass percent the elements shown in the Table below (where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).  Takeda further teaches cementite and ferrite particles (microstructure) and the cementite particles are 0.1-2.0 microns (i.e. none less than 0.1 microns) with a hardness of 100-160 HV (claim 3; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)), and an elongation of 20% or more (Pg. 2 [7]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).
Takeda does not suggest, alone or in combination with the prior art, implicitly or explicitly, wherein the amount of Cr dissolved in the steel sheet is, on a percent by mass basis, 0.30-0.50%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Element
Cl. 8
Takeda Cl. 1
C
0.1-0.18
0.10-0.70
Si
≤ 0.5
0.01-1.0
Mn
0.25-0.65
0.1-3.0
P
≤ 0.03
0.001-0.025
S
≤ 0.010
0.0001-0.010
Sol. Al
≤ 0.10
0.001-0.10
N
≤ 0.0065
0.001-0.010
Cr
0.05-0.50
0.01-1.50
B
0.0005-0.005
0.0001-0.010
Fe & incidental impurities
balance
balance


Response to Arguments
Applicant’s arguments, filed May 24, 2022, with respect to 35 U.S.C. 112(b) rejections) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of December 24, 2021 has been withdrawn.  Specifically, applicant’s arguments to the details provided in their specification render the described measurements definite.

Applicant’s arguments, with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of December 24, 2021 has been withdrawn.  Specifically, applicant’s arguments to the criticality of cooling rate as described in [0064] of the instant specification to the dissolution amount of Cr (not taught by Takeda) as claimed, is persuasive.  The prior art of Takeda does not inherently teach the amount of dissolved Cr claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784